DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Claim status and Formal Matters
This action is in response papers filed 3/22/2022.
Claims 1, 5,  7-14, 16-17, 19, 22-23 are pending.  
Applicant's election with traverse of group 1, claims 1 and 3, RNA-guided nuclease: Cpf1;  Organism from which RNA-guided protein is derived: Acidaminococcus; and   Characteristics of the RNA-guided nuclease: (ii) on-target activity of the RNA-guided nuclease  in the reply filed on 4/19/2021 is acknowledged.  T 
Claims 5, 7-9, 11-14, 16-17, 19, 22-23are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/2021.
Claims 1 and 10 are being examined.
Priority
The instant application was filed 10/26/2018 is a national stage entry of PCT/KR2017/004610 having an international filing date: 04/28/2017 and claims foreign priority to KR10-2016-0052365, filed 04/28/2016. The foreign priority document is not in English.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites, “a) preparing a cell library which has a genome comprising an oligonucleotide, wherein the oligonucleotide comprises a target nucleotide sequence, a protospacer adjacent motif (PAM) sequence, and a nucleotide sequence encoding a guide RNA for targeting the target nucleotide sequence, wherein the target sequence is designed as a sequence perfectly complementary to the guide RNA to evaluate on-target activity of the RNA-quidded nuclease or the target sequence is designed as a sequence having at least one mismatched nucleotide to the guide RNA to evaluate off-target activity of the RNA-guided nuclease; (b) introducing the RNA-guided nuclease to the cell library; (c) performing sequence analysis using DNA obtained from the cell library, where the RNA-guided nuclease is introduced and (d) detecting the indel frequency of each guide RNA-target sequence pair from the data obtained from the sequence analysis.”  The specification states, “[0089]  As used herein, the term, "target nucleotide sequence or target sequence" refers to a nucleotide sequence which an RNA-guided nuclease is expected to target, and in the present invention, it further includes a target sequence to be analyzed by the method of guide RNA-a target nucleotide sequence pair library analysis of the present invention. In the present invention, a guide RNA and a target sequence are present in the form of a pair in each oligonucleotide and vector that constitutes the oligonucleotide library and the vector library, respectively. Therefore, the guide RNA present in one oligonucleotide or vector corresponds to its target sequence.”   Thus the language with respect to target sequence and target nucleotide sequence is in concise and confusing.
Appropriate correction is required.
Response to Arguments
	This is a new ground of objection necessitated by amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 has been amended to recite, “wherein the oligonucleotide comprises a target nucleotide sequence, a protospacer adjacent motif (PAM) sequence, and a nucleotide sequence encoding a guide RNA for targeting the target nucleotide sequence, wherein the target sequence is designed as a sequence perfectly complementary to the guide RNA to evaluate on-target activity of the RNA-guided nuclease or the target sequence is designed as a sequence having at least one mismatched nucleotide to the guide RNA to evaluate off-target activity of the RNA-guided nuclease.”  Thus the claim is requiring the designing of the target sequence and the target nucleotide sequences is in the oligonucleotide (not the cell).  However, the specification states, “[0089]  As used herein, the term, "target nucleotide sequence or target sequence" refers to a nucleotide sequence which an RNA-guided nuclease is expected to target, and in the present invention, it further includes a target sequence to be analyzed by the method of guide RNA-a target nucleotide sequence pair library analysis of the present invention. In the present invention, a guide RNA and a target sequence are present in the form of a pair in each oligonucleotide and vector that constitutes the oligonucleotide library and the vector library, respectively. Therefore, the guide RNA present in one oligonucleotide or vector corresponds to its target sequence.”  Thus the claim is attempting to redefine the target sequence as part of the oligonucleotide and is the target sequence is being designed.    The response asserts the claims are supported by paragraph 0091-0092 which state:
[0091] The term "on-target activity" refers to activity, with regard to a sequence which is perfectly complementary to all or part of the sequence of guide RNA, which RNA-guided nuclease cleaves the sequence and further causes an indel on the cleaved region. 
[0092] The term "off-target activity" refers to activity, with regard to a sequence which is not perfectly complementary to all or part of the sequence of guide RNA but part of the sequence mismatches, which RNA-guided nuclease cleaves the sequence15 
Attorney Docket No. 16930L-000029-US-NPand further causes an indel on the cleaved region. That is, the terms of "on-target activity" and "off-target activity" relate to a concept which is determined whether the sequence cleaved by the RNA-guided nuclease is perfectly complementary to all or part of the guide RNA sequence

.  The cited portions while describing what on target and off target activity can be do not provide basis for designing a target sequence  with at least one nucleotide mismatch as set forth in the claim.  Thus the claim as amended is new matter.
Response to Arguments
	The response traverses the rejection and asserts the amendment is supported by paragraph 0091-0091.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portions describe what on target and off target activity is, but do not provide basis for designing target sequences as required by the claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “detecting indel frequency.” The metes and bounds of the claim are unclear what the indel frequency is relative to.  It is unclear if the indel frequency is relative to cell infected, nucleotides targeted, nucleotides mutated, the amount of PAM sequence, etc.  
Response to Arguments
The rejection can be overcome by amending the claim to more clearly identify what the indel frequency is relative to.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of detecting indel frequency.   This judicial exception is not integrated into a practical application as there are no claims which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no claims which depend from or otherwise integrate the judicial exception.
Claim analysis
The instant claim 1 is directed towards a method for evaluating the activity of an RNA-guided nuclease, comprising: (a) preparing a cell library which has a genome comprising an oligonucleotide, wherein the oligonucleotide comprises a target nucleotide sequence, a protospacer adjacent motif (PAM) sequence, and a nucleotide sequence encoding a guide RNA for targeting the target nucleotide sequence, wherein the target sequence is designed as a sequence perfectly complementary to the guide RNA to evaluate on-target activity of the RNA-guided nuclease or the target sequence is designed as a sequence having at least one mismatched nucleotide to the guide RNA to evaluate off-target activity of the RNA-guided nuclease; (b) introducing the RNA-guided nuclease to the cell library; (c) performing sequence analysis using DNA obtained from the cell library, where the RNA-guided nuclease is introduced and (d) detecting the indel frequency of each guide RNA-target sequence pair from the data obtained from the sequence analysis..   
The preparing, introducing and  performing sequence analysis can be considered to be an active steps requiring the wet steps.  However, the specification teaches, “[0189] Example 1-9: Analysis of indel frequency [0190] Deep sequencing data was classified and analyzed using the custom Python scripts.”  This suggests sequence analysis can be a mental step as well.
 Pending dependent claims set forth further limitations to about the target sequence and nuclease.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1 the claim recites, “c) performing sequence analysis using DNA obtained from the cell library, where the RNA-guided nuclease is introduced(d) detecting the indel frequency of each guide RNA-target sequence pair from the data obtained from the sequence analysis.”  This is an abstract idea or mental step.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is there are no claims which depend from or otherwise integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, as the active steps are routine and conventional.
With regards to claim 1 the claim requires the active steps of preparing, introducing.  The specification teaches sequence analysis and deep sequencing.  
Agrotis (Frontiers in genetics (2015) volume 6, p[ages 1-15) teaches  preparing a library, introducing addition of cells and performing sequences.  Quinones-Mateu (Journal of CLinical Virology (2014) volume 61, pages 9-19) provides a review article on deep sequencing.  Quinones-Mateu and Fu ( nature biotechnology (2013) volume 31, pages 822-826) (HHS Public Access Author manuscript Nat Biotechnol. Author manuscript; available in PMC 2014 March 01.)  demonstrate deep sequencing or sequencing in general is routine and conventional.  
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
	The response traverses the rejection asserting , “The method of Claim 1 represents a practical application, and the judicial exception ("detecting indel frequency") is integrated into said practical application. “ This argument has been thoroughly reviewed but is not considered persuasive as detecting indel frequency is a mental step or the abstract idea.  
	The response continues traversing the rejection by asserting the claim is a high throughput assay.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not provide any specific limitation with respect to high throughput assay.  Further there is no evidence of record the detecting step is anything but a mental step or abstract idea.  
The response continues by arguing the claims require an “artificial target nucleic acid sequence.”  This argument has been thoroughly reviewed but is not considered persuasive as 'preparing' is generic and broad, and the claim steps fails to set forth any specific step that the sequence is 'artificial' or necessarily that it has to be introduced into a cell library. In review of the specification, target nucleic acids sequences are broadly defined of effectively any sequence of interest, and appear to support that the target is not artificial rather naturally occurring. Thus this argument is not consistent with the breadth of the claim in view of the specification.  Thus the rejection is maintain.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Nature Methods (2017) volume 14, pages 153-159, epublished Dec 2016).
Kim teaches:

    PNG
    media_image1.png
    754
    456
    media_image1.png
    Greyscale


Kim teaches high throughput profiling of CpF1 at matched and mismatches target sequences (page 155-157).
This Kim teaches preparing a cell library with a target nucleotide sequence, PAM sequence and guide sequence, introducing into cells cfp1, performing sequencing and detecting indel frequency.  (figure 1).
With regards to claim 10, Kim teaches high throughput profiling of CpF1 at matched and mismatches target sequences (page 155-157).
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrotis (Frontiers in genetics (2015) volume 6, pages 1-15).
The specification teaches, “ The cell library may be a pool of two or more kinds of cells with different characteristics, specifically a pool of cells including each different oligonucleotide for the purposes of the present invention, for example, a pool of cells including each different number of the introduced vectors and/or each different kinds of the introduced vectors, specifically cells.” (0082, PGPUB). The specification provides no specific definition of a cell library.  
The claim recites,”preparing a cell library.”   'Preparing' is generic and broad, and the claim steps fails to set forth any specific step that the sequence is 'artificial' or necessarily that it has to be introduced into a cell library. In review of the specification, target nucleic acids sequences are broadly defined of effectively any sequence of interest, and appear to support that the target is not artificial rather naturally occurring. 
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Agrotis teaches, “The basis of pooled library screening using CRISPR is firstly the production of a complex mixture of thousands of unique sgRNA- containing vectors, before delivery of the entire library to a single vessel of cells by viral transduction at low multiplicity of infection(MOI).Low MOI is absolutely crucial to limit the probability that an individual cell clone possesses more than one sgRNA, which would interfere with the assignment of genotype to phenotype in a mixed cell population.  These gRNAs can be designed with the aid of bioinformatics computational tools that assist in the identification of appropriate target sequences adjacent to PAMs, and libraries can be designed either with whole-genome coverage or for specific gene sets of interest, with single or multiple sgRNA designs per gene. The PAM is a fixed determinant in library design, restricting the number of possible targeting sequences in the genome. Nonetheless, it was estimated that every gene contains several such potential target sites(Montagueetal.,2014), although this may differ for other genomic elements such as promoters. To date, no obvious targeting limitations imposed by chromatin accessibility or structure have been observed.  The range of available sgRNA design tools is expanding and it can be beneficial to evaluate potential sgRNA sequences by taking advantage of multiple programs  Agrotis teaches, “In pooled screens, wild-type Cas9 or a modified derivative can either best ably expressed in the target cell line or encoded on  the same viral vector as the sgRNA. After viral delivery of the library and selection for transduced cells, further selections are carried out for specific phenotypes of interest (for example by treatment with a compound which confers selective pressure for resistance phenotypes). (page 5, 1st column-2nd).
Agrotis teaches Lentiviruses integrate into the host genome (Page 9, 2nd column, top)

    PNG
    media_image2.png
    631
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    597
    media_image3.png
    Greyscale

Argotis does not specifically teach determining indel frequency.
However, Argotis describes CRISPR activity as,” This error-prone mechanism frequently causes insertions or deletions(indels) in the DNA that can result in frame-shifting and disruption of the gene(Jinek etal.,2013).”(page 2, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use cells into which sgRNA and PAM sequence  and target sequences are integrated into the genome and introduce RNA guided nuclease  in the cells, perform sequence analysis and detect indel frequency.  The artisan would be motivated to determine unintended mutations cause by presence of sgRNA, PAM sequence and Cas9 in the cells.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to examine possible off site effects of CRISPR.
Response to Arguments
	The response traverses the rejection asserting the claims requires the oligonucleotide is intentionally integrated into the genome.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require the oligonucleotide is integrated into the genome, but merely the cell library comprises a genome which comprises the oligonucleotide.  Thus the claims while requiring the oligonucleotide do not explicitly require the sequence is integrated.  Thus the response is arguing a limitation not is not explicitly required of the claims.  Further Agrotis teaches the lentivirus results in integration into the host genome.
	The response continues to argue an unexpected result based on the integration.  This argument is not persuasive as the response is arguing limitations not required of the claim.  
Claim10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrotis (Frontiers in genetics (2015) volume 6, pages 1-15) as applied to claim  1above, and further in view of Deshpande (American Journal of Robotic Surgery (2014) volume 1, pages 1-4)..
As detailed above, Argotis suggests introducing sgRNA and PAM sequence and RNA guided nuclease into target DNA contain cells, perform sequence analysis and detect indel frequency
Argotis does not specifically teach the use of a cpf1.  
However, Deshpande teaches, “As an effort to essentially make a sharper “molecular DNA scalpel” of CRISPR, Zhang and colleagues have discovered a novel RNAguided DNA nuclease known as CPF1 (cite). The advantage of CPF1 over Cas9 is demonstrated through the CPF1 enzyme’s ability to unevenly excise target DNA strands using minimal amounts of helper RNA, with even more enhanced precision (cite). The potential cost benefits of using reduced guide RNA, and the experimental implications of enhanced molecular precision will indubitably play a role in future of CRISPR technology.”(page 3, 2nd column, Future Directions).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute the cpf1 1 taught by Deshpande for the Cas9 of Argotis.  The artisan would be motivated as Deshpande teaches, “The advantage of CPF1 over Cas9 is demonstrated through the CPF1 enzyme’s ability to unevenly excise target DNA strands using minimal amounts of helper RNA, with even more enhanced precision (cite). The potential cost benefits of using reduced guide RNA, and the experimental implications of enhanced molecular precision will indubitably play a role in future of CRISPR technology.”  The artisan would have reasonable expectation of success as the artisan is merely substituting one known RNA mediated nuclease for another to examine the frequency of  indel.
Response to Arguments
 The response does not provide any specific arguments to the rejection.
Summary
	No claims are allowed.
	Ramakrishna (NATURE COMMUNICATIONS (2014) volume 5:3378) and Kim (nature methods |  VOL.8  NO.11  |  NOVEMBER 2011  | 941) maybe of interest in this case.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634